NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         JUL 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEIQI LIU,                                      No.    16-71365

                Petitioner,                     Agency No. A096-051-464

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Peiqi Liu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Liu failed to

establish she suffered harm that rises to the level of persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (detention, beating,

interrogation, and forced admission that applicant had “done wrong” did not

compel a finding of past persecution). Substantial evidence also supports the

agency’s determination that Liu did not establish a well-founded fear of future

persecution. See id. at 1022 (petitioner failed to present “compelling, objective

evidence demonstrating a well-founded fear of persecution”). Thus, Liu’s asylum

claim fails.

      Because Liu failed, for purposes of asylum, to establish past harm severe

enough to rise to a level of past persecution or to establish a well-founded fear of

such harm in the future, she necessarily fails to meet the more stringent standard

required for withholding of removal. See Zehatye, 453 F.3d at 1190 (recognizing

that the withholding of removal requirement to show a “clear probability” of

persecution is “more stringent than the well-founded fear standard governing

asylum.”).

      We do not address Liu’s contentions regarding credibility because the BIA

did not reach that issue. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th


                                          2                                     16-71365
Cir. 2011) (“In reviewing the decision of the BIA, we consider only the grounds

relied upon by that agency.” (citation and internal quotation marks omitted)).

      Substantial evidence supports the agency’s denial of CAT relief because Liu

failed to show it is more likely than not she will be tortured by or with the consent

or acquiescence of the government if returned to China. See Aden v. Holder, 589
F.3d 1040, 1047 (9th Cir. 2009); see also Guo v. Sessions, 897 F.3d 1208, 1217

(insufficient likelihood of torture).

      To the extent Liu raises an ineffective assistance of counsel claim in her

opening brief, we lack jurisdiction to consider it. See Barron v. Ashcroft, 358 F.3d
674, 677-78 (9th Cir. 2004) (petitioner must exhaust issues or claims in

administrative proceedings below); Liu v. Waters, 55 F.3d 421, 424 (9th Cir. 1995)

(“A petitioner must make a motion for the BIA to reopen before we will hold that

he has exhausted his [ineffective assistance of counsel] claims.”).

      Finally, we do not consider the materials Liu references in her opening brief

that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-

64 (9th Cir. 1996) (en banc) (court’s review is limited to the administrative record).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    16-71365